Exhibit 10.3

 

Packaging Corporation of America

 

2017 Performance-Based Equity Award Pool for Executive Officers

 

Adopted June 21, 2017

 

1.   Purpose. The Committee intends to grant the Full Value Awards described
herein (the “Awards”) to the executive officers of Packaging Corporation of
America (the “Company”) named herein (the “Participants”) pursuant to the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the “Plan”)
on or around the date hereof.  The Section 162(m) Subcommittee desires to
designate such Awards as Performance-Based Compensation and hereby adopts an
award pool (the “Award Pool”) of Shares available for such Awards subject to the
Performance Criterion and other terms and conditions provided
herein.  Capitalized terms not otherwise defined herein shall have the meanings
given to them in the Plan.

 

2.  Performance Criterion.  The Company’s Earnings before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) shall be established as the Performance
Criterion for the Award Pool.  

 

3.  Award Pool Shares.  The aggregate amount of Shares (the “Award Pool Shares”)
available for award to all Participants in the Award Pool shall be the number
equal to (i) 2.0% of the Corporation’s EBITDA for the period beginning April 1,
2017 and ending March 31, 2018 (the “EBITDA Performance Period”); divided by
(ii) the closing price of a Share on the New York Stock Exchange on the date
hereof.

 

4.  Awards.  Awards shall be in the form of “Restricted Stock Awards” (pursuant
to the Restricted Stock Award Agreements attached hereto as Exhibit A) and
“Performance Unit Awards” (pursuant to the Performance Unit Agreement attached
hereto as Exhibit B).

 

5.  Participant Percentages and Maximums.   The percentage of Award Pool Shares
(the “Award Pool Percentage”) and the maximum number of Award Pool Shares (the
“Participant Maximum”) available to be awarded to each Participant for each
Award, shall be as set forth in the following table.   For each Participant,
half of his percentage of Award Pool shares is allocated to each type of Award.

 

Participant

Percentage of Award Pool Shares

Maximum for Restricted Stock Awards (in shares)

Maximum for Performance Units (in shares)*1

Mark W. Kowlzan

40%

23,096

27,715

Thomas A. Hassfurther

25%

14,809

17,771

Robert P. Mundy

10%

4,596

5,515

Charles J. Carter

12.5%

4,775

5,730

 

1 

In all cases, PLUS the number of dividend equivalents provided in the
Performance Unit Agreement

--------------------------------------------------------------------------------

Thomas W.H. Walton

6.25%

2,857

3,428

Kent A. Pflederer

6.25%

2,937

3,524

 

6.  Certification of Award Pool.   The Committee (or the Section 162(m)
Subcommittee) shall certify the number of Award Pool Shares available for each
Participant for each Award (the “Certified Share Number”) within 75 days after
the end of the EBITDA Performance Period, which shall be calculated by (a)
multiplying (i) the Award Pool Percentage for such Participant for such Award by
(ii) the aggregate number of Award Pool Shares and (b) if applicable, reducing
the number calculated pursuant to subsection (a) to the Participant Maximum for
such Award.  

 

7.  Award Agreement.  The Committee (or the Section 162(m) Subcommittee) will
reduce (but not increase) the actual number of Shares to be awarded to a
Participant on vesting of an Award from the Certified Share Number for such
Award to the extent necessary to achieve the level of vesting provided in the
Award agreements attached hereto.  

 

8.  Plan Provisions.  The Award Pool and Awards described herein are subject to,
and made pursuant to, the terms and conditions of the Plan.  If there is any
inconsistency between the terms of the Award Pool or any Award agreement and the
terms of the Plan, the terms of the Plan shall control unless expressly stated
that an exception to the Plan is being made.

 